Exhibit 10.1

 



AGREEMENT TO WAIVE CLOSING DELIVERABLES

 

AGREEMENT TO WAIVE CLOSING DELIVERABLES, dated as of July 3, 2017 (the
“Agreement”), by and among First Capital Real Estate Operating Partnership,
L.P., a Delaware limited partnership (“Contributor”), First Capital Real Estate
Trust Incorporated, a Maryland corporation, (the “Contributor Parent” and,
together with Contributor, the “Contributor Parties”), FC Global Realty
Operating Partnership, LLC, a Delaware limited liability company (“Acquiror”),
and PhotoMedex, Inc., a Nevada corporation (“Acquiror Parent” and, together with
Acquiror, the “Acquiror Parties”). Each of the Contributor Parties and each of
the Acquiror Parties is referred to herein individually as a “Party” and,
collectively, as the “Parties.”

 

RECITALS

 

A.                The Parties entered onto that certain Interest Contribution
Agreement, dated as of March 31, 2017, as supplemented by that certain Agreement
to Waive Closing Deliverables, dated May 17, 2017 (collectively, the
“Contribution Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Contribution Agreement.

 

B.                 Under the Contribution Agreement, in a Mandatory Entity
Interest Closing to take place no later than December 31, 2017, the Contributor
Parties were to contribute to the Acquiror their 100% ownership interest in
Amarillo, a private hotel that is currently undergoing renovations to convert to
a Wyndham Garden Hotel, located in Amarillo, Texas, which has an appraised value
of approximately $16 million and an outstanding loan of approximately $10.6
million. The Mandatory Contribution Conditions specified in Section 9.2(e)(ii)
of the Contribution Agreement, among other Mandatory Entity Interest Closing
conditions, were required to be met by the Contributor Parties before
contributing Amarillo to the Acquiror, including the resolution of a lawsuit
concerning ownership of Amarillo.

 

C.                 The Contributor Parties have received an offer to purchase
Amarillo from an unaffiliated third party, and have proposed that in lieu of
contributing Amarillo, they contribute the cash proceeds from the sale of the
property after the satisfaction of the outstanding loan, which proceeds must be
equal to at least $5.89 million (the “Amarillo Cash Proceeds”); provided that
the sale of Amarillo to such third party is completed no later than August 31,
2017.

 

D.                The Acquiror Parties agree to waive the Mandatory Entity
Interest Closing conditions other than those that will occur at the Mandatory
Entity Interest Closing for Amarillo and accept the Amarillo Cash Proceeds in
lieu of Amarillo in exchange for a number of Transaction Shares that is equal to
the actual amount of Amarillo Cash Proceeds received by the Acquiror divided by
the Per Share Value (the “Amarillo Transaction Shares”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1.Waiver.

 

Pursuant to Section 9.2(f)(iii) of the Contribution Agreement, the Acquiror
Parties hereby agree to waive Mandatory Entity Interest Closing conditions other
than those that will occur at the Mandatory Entity Interest Closing for Amarillo
and to accept the Amarillo Cash Proceeds in lieu of Amarillo; provided that the
Cash Proceeds are equal to at least $5.89 million and, provided, further, that
the Cash Proceeds are received by the Acquiror no later than August 31, 2017. In
consideration for the Amarillo Cash Proceeds, the Acquiror Parent will issue to
the Contributor Parties the Amarillo Transaction Shares.

 

2.Miscellaneous.

 

Except as modified and supplemented hereby, the Contribution Agreement remains
unmodified and in full force and effect. Facsimile execution and delivery of
this Agreement is legal, valid and binding execution and delivery for all
purposes. This Agreement shall not confer any rights or remedies upon any person
other than the Parties and their respective successors and permitted assigns.
This Agreement (including the matters referred to herein) constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
related in any way to the subject matter hereof. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of laws. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the Parties hereto. No waiver by the Acquiror Parties of
any default, misrepresentation, or breach of covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence. Each of
the Parties will bear his or its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby. The Contributor Parties acknowledge and agree that the
Acquiror Parties would be damaged irreparably in the event any of the provisions
of this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, the Contributor Parties agree that the
Acquiror Parties shall be entitled to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Contributor
Parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.

 

[remainder of page intentionally left blank]

 



 

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first set forth above.

 

CONTRIBUTOR:

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.

 

By: First Capital Real Estate Trust Incorporated, its general partner

 

 

By: /s/ Suneet Singal       

Name: Suneet Singal

Title: Chief Executive Officer

 

 

CONTRIBUTOR PARENT:

 

FIRST CAPITAL REAL ESTATE TRUST INCORPORATED

 

 

By: /s/ Suneet Singal      

Name: Suneet Singal

Title: Chief Executive Officer

 

 

ACQUIROR:

 

FC GLOBAL REALTY OPERATING PARTNERSHIP, LLC

 







 

By: /s/ Dr. Bob Froehlich      

Name: Dr. Bob Froehlich

Title: Chairman of the Board of Directors

 

 

ACQUIROR PARENT:

 

PHOTOMEDEX, INC

 

By: /s/ Dr. Bob Froehlich      

Name: Dr. Bob Froehlich

Title: Chairman of the Board of Directors

 



